DETAILED ACTION
Claims 1, 3-5, and 7-10 are presented for examination.
Claims 1, 5, 9, and 10 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 5-7, filed February 09, 2021, in response to the Final Rejection mailed on November 13, 2020, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-5, and 7-10 (renumbered as claims 1-8) are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 3-5, and 7-10 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… a first message that comprises first configuration information associated with the DU; and transmitting the first message to a centralized unit (CU) … wherein the DU and the CU cooperate … as a same base station, wherein the first configuration information comprises: identification information of the DU …; a list of public land mobile networks or tracking area identities supported by the DU; a protocol version of the DU; and information about network slices supported by the DU ...” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Lee et al., (U.S. Publication No. 2018/0337846), which discloses a method for exchanging configuration information between a CU and DU [fig. 10, paragraphs 0086, 0106, 0107]. The cited portions of Lee do not disclose the configuration information comprising identification information of the DU; a list of public land mobile networks or tracking area identities supported by the DU; a protocol version of the DU; and information about network slices supported by the DU. Therefore, Lee fails to disclose or render obvious the above italic limitations as claimed.

Note that the first closest prior art of record is Lou et al., (U.S. Publication No. 2019/0349774), which discloses a method for exchanging configuration information between different devices in the network [paragraphs 0110, 0111, 0127]. The cited portions of Lou do not disclose wherein the DU and the CU cooperate as a same base station, and wherein the configuration information comprises: identification information of the DU; a list of public land mobile networks or tracking area identities supported by the DU; a protocol version of the DU; and information about network slices supported by the DU. Therefore, Lou fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Lee or Lou disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 5, 9, and 10, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469